Citation Nr: 0600944	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a hyperflexion 
injury to the neck.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for chest pains from 
neck misalignment. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The veteran presented testimony in a Travel Board hearing 
before the undersigned Veterans Law Judge in June 2005.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  A back condition was not present during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.  

3.  A hyperflexion injury to the neck was not present during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.
4.  A left knee disorder existed prior to service and is not 
shown to have been increased in severity during service.  

5.  A right knee condition was not present during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

6.  Chest pains were not present during service or until many 
years thereafter and are not shown to have been caused by any 
in-service event.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A hyperflexion injury was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2005).

4.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Chest pains were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from an 
original claim for service connection for a back condition, a 
hyperflexion injury to the neck, a left knee condition, a 
right knee condition, and chest pains from neck misalignment.  
In this context, the Board notes that a substantially 
complete application was received in November 2000.  In 
December 2001, prior to its adjudication of this claim, the 
AOJ provided notice to the veteran regarding the VA's duties 
to notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
November 2000 notice comports with the requirements of 
§ 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records (SMRs) were obtained.  Private 
medical records were requested and obtained if available.  VA 
medical records were obtained.  The Board does not know of 
any additional relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

The veteran contends that he is entitled to service 
connection for a back condition, a hyperflexion injury to the 
neck, a left knee condition, a right knee condition, and 
chest pains from neck misalignment.  The veteran contends 
that these conditions were caused by a fall from a second 
story window in October 1973, while the veteran was in 
service.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110; 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 
3.306(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Back Condition
The veteran's February 1971 entrance examination record shows 
that the veteran gave a history of wearing a back brace or 
back support, but the physician's explanation on the record 
reports that the brace was due to a rib fracture the veteran 
suffered in 1970.  The veteran's service medical records are 
silent as to any complaint or diagnosis of a back disorder.  

The September 1973 separation examination, which was negative 
in all aspects relevant to this appeal, was performed in the 
month before the incident upon which the claims are based.  
An October 1973 service record shows the veteran gave a 
history of falling from a second-story window.  The record 
also notes, however, that the x-rays conducted at the 
hospital after the fall were negative.  There are no other 
service medical records detailing treatment for this fall.  
At the June 2005 Travel Board hearing, the veteran testified 
that he landed on his feet after the fall, did not discuss a 
back condition with a doctor after the fall, and no x-rays of 
the back were taken.  

The first record of a complaint of a back condition is found 
in a May 2002 letter from the veteran's chiropractor, where 
the chiropractor states that the veteran was first seen for a 
complaint of back pain in 1988.  According to the May 2002 
letter, in 1988, the veteran came in for treatment and told 
the chiropractor that the back pain had started "months 
before."  While the letter does report that the chiropractor 
felt the condition was "traumatically induced," the letter 
offers no opinion as to whether the trauma that induced the 
injuries was service-related.  The letter does note that the 
veteran gave a history of a traumatic fall, which might refer 
to the in-service fall, but the Board notes that a mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).

Although the veteran asserts that his in-service accident 
caused his back condition, the veteran has provided no 
competent medical evidence to support that assertion.  And 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran's June 2005 Travel Board hearing testimony reports 
that the veteran was in a minor car accident post-service, 
and the veteran's February 1971 entrance examination reports 
a medical history of a car accident in 1970 that resulted in 
the veteran having a concussion.  To relate the current 
disorder to the in-service fall would be purely speculative 
in light of the other traumas reported by the veteran, the 
nature of the in-service incident, and the length of time 
between service and the first recorded complaint.  

Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Therefore, the Board finds that the veteran's current back 
disorder was not present during service and it has not been 
shown to have developed after service as a result of an 
incident in service.  Accordingly, the Board finds the back 
disorder was not incurred in or aggravated by service.  



Hyperflexion injury
The veteran's service medical records are silent as to any 
complaints, treatment, or diagnosis for this condition.  The 
veteran was first diagnosed with hyperflexion injury to the 
neck some time in 1988, according to a May 2002 letter by his 
treating chiropractor.  As discussed above, there is no nexus 
between this condition and service.  Accordingly, the Board 
finds that the evidence fails to show that this condition was 
incurred in or aggravated by service.  

Left knee condition
The veteran's February 1971 entrance examination record 
reports that the veteran gave a history of a "trick' or 
locked" left knee.  An April 1971 examination report records 
the veteran's history of having injured his left leg while 
playing basketball in 1969, prior to service.  The record 
reports that the veteran stated that the knee swelled, ached, 
and was stiff, but there was no locking or night or weather 
aches and the veteran could dress and walk stairs without 
difficulty.  The examining physician noted that there was no 
swelling, deformity, or soreness of the knee and it was 
stable with no crepitus.  The physician added that there was 
no evidence of orthopedic disability in the left knee, except 
for quadriceps weakness.  The Board concludes that this 
abnormal finding is adequate to demonstrate that a knee 
disorder was noted on the entrance examination.

There are no other in-service records of complaint, 
treatment, or diagnosis of a left knee disorder.  There is no 
in-service evidence of a worsening of the pre-existing knee 
disorder.  There is also no current opinion establishing a 
nexus between the veteran's alleged knee disability and 
service.  Consequently, the Board finds that the evidence 
fails to establish that this condition was incurred in or 
aggravated by active duty.  




Right knee condition
The veteran's service medical records are silent as to any 
complaints, treatment, or diagnosis for a right knee 
condition.  Because there is no in-service event involving a 
right knee condition, direct service connection is not 
warranted.


Chest pains from neck misalignment
The veteran's service medical records are silent as to any 
complaints, treatment, or diagnosis for chest pains or neck 
misalignment.  The earliest record of a complaint of chest 
pain occurs in the May 2002 letter from the chiropractor 
stating that the veteran sought treatment in 1988 for chest, 
neck, and back pain that had started "months before."  As 
stated above, this letter is not sufficient evidence to 
support finding a nexus between the veteran's chest pains and 
service.  

The veteran sought other treatment for his chest pain from a 
private physician.  Records from February and March 1988 
reveal that the veteran received ultrasounds, lab work, and 
therapy, but do not provide a diagnosis or a nexus between 
the chest pains and service.  

There are also treatment records from January 1992 to 
September 2000 for complaints of chest pains.  Stress tests 
were conducted in 1994 and 1998, which found he had normal 
stress levels.  The treatment records note findings of 
anxiety disorder, panic attacks, heavy cigarette smoking, 
dyslipidemia, and several risk factors for coronary artery 
disease.  A March 1998 record noted that the chest pains were 
associated with anxiety and tension and were relieved by 
relaxation.  A December 1998 treatment record reports the 
physician was "highly suspicious" that the chest pains 
might be "gastroesophageal reflux disease related to his 
over-eating, alcohol intake and cigarette smoking."  

There is insufficient evidence in support of finding a 
connection between the veteran's current complaint of chest 
pains and service.  Consequently, the Board finds that the 
evidence fail to establish that this condition was incurred 
in or aggravated by active duty.  

The Board finds that the veteran has not presented sufficient 
evidence to establish service connection for his chest pains.  
There is insufficient evidence to show that an event or 
injury in service caused or aggravated this disorder.  While 
the veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and 
this disorder, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the Board denies the 
veteran's claim for service connection for chest pains.  


ORDER

Entitlement to service connection for back disorder is 
denied.

Entitlement to service connection for hyperflexion injury is 
denied.

Entitlement to service connection for left knee disorder is 
denied.

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for chest pains is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


